DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Notice of Reference cited:
Forenza et al. (US 20080080631 A1, hereinafter “Forenza”) 
Shabtay et al (US 20100234071A1, hereinafter “Shabtay”) 
Karabinis (US 20060165120 A1, hereinafter “Karabinis”)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites in part “wherein by implementing different wireless standards in different VRIs in this embodiment, all of the wireless standards concurrently share the same spectrum; and wherein each link to a UE can utilize the full bandwidth of the spectrum concurrently with the other UEs, regardless of which wireless standards are used for each UE;  
The disclosure as fail does not describe how the plurality of standards would be modified to concurrently utilize the full bandwidth. For instance how Wi-Fi would be modified to use not only the Wi-Fi bands (2.4GHz and 5GHz) while using the LTE band (standard), 3G band (standard) and the Bluetooth band. Would it be Wi-Fi standard at that point if a modification like that were to occur such that the signal can cover the LTE band, the HSPA+ band, etc.? The same reasoning is also applied to the other standard as well. Assuming this can be accomplished. It is still not clear how the interference between all the transmitters using the full space of the same bandwidth would physically and mathematically interact with each other to the point as to not interfere with each other and allow proper communication. Because even if two transmitter communicating the same information using the same frequency or frequency band to the same receiver still can negatively interfere with each other. Therefore, the applicant invention as .






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part “a first VRI consisting of the protocol stack from the GSM Standard; a second VRI from the 3G standard; a third VRI from HSPA+ standard; a fourth VRI from the LTE standard; a fifth VRI from the LTE-A standard; a sixth VRI from the Wi-Fi standard;” applicant seems to be claiming the standards which is not patentable here. Also each standard consist of multiple revisions. Therefore it is not clear to the office metes and the bound of the invention sought by the applicant as claimed.
Claim 1 recites in part “wherein if all of the plurality of wireless protocols were received using prior art techniques, the different wireless standards are spectrum- incompatible and could not concurrently share the same spectrum;”. It is not clear to the office what are the prior arts 
Claim 1 recites in part “wherein by implementing different wireless standards in different VRIs in this embodiment, all of the wireless standards concurrently share the same spectrum;” it is not clear to the office what embodiment applicant is referring to. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in part “wherein the fourth VRI comprises the control-plane or user-plane protocol stack defined by the LTE standard” There is insufficient antecedent basis for this limitation in the claim.


Claim 1 is rejected below using prior arts as best understood by the office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 19-20, 26-29, 31-33, 52-63 are rejected under 35 U.S.C. 103 as being unpatentable over Forenza et al. (US 20080080631 A1, hereinafter “Forenza”) in view of Shabtay et al. (US 20100234071 A1, hereinafter “Shabtay”) and in view of Karabinis (US 20060165120 A1, hereinafter “Karabinis”).
Regarding claims 1:
Forenza teaches a multiuser-multiple antenna system ("MU-MAS") (Forenza Abstract, figs. 3-6, 10-11, 19) comprising of:
A plurality of user equipment (UE) devices (Forenza fig. 2-8, where Forenza discloses a plurality or client devices (UE));
one or a plurality of radio networks (RANs) comprising of a plurality of distributed transceiver stations and generating a plurality of wireless protocols (Forenza [0005], [0101], [0123], [0142], figs. 2-6, 10, 11, 19, where Forenza discloses a plurality of transceiver stations (304 for example) communication system wherein multiple independent radio waves maybe transmitted at the same time wherein encoding can be used on a first plurality of waveforms to produce a second plurality of waveforms);
the distributed transceiver stations transmitting or receiving a plurality of waveforms collectively carrying the wireless protocols to or from a plurality of users devices (Forenza [0005], [0008], [0096], [0136], figs. 3-6, 10-11, 19 wherein Forenza teaches several combination of waveforms are produce and receive at each different client device transceivers (410 for example) or client devices (1004 for example), real time and non-real time communication coexist); and
the distributed transceiver stations using cooperative precoding for coherently combining (Forenza [0008], where Forenza teaches using spatial processing to create parallel spatial data streams within common frequency band. Note that the interpretation is consistent with applicant since applicant equate "using cooperative precoding" as "spatial processing").
	Forenza fails to teach 
each such wireless protocol generated by the RAN called a “Virtual Radio Instance” (VRI) herein;
a first VRI consisting of the protocol stack from the GSM standard;
a second VRI from the 3G standard;
a third VRI from HSPA+ standard;
a fourth VRI from the LTE standard;
a fifth VRI from the LTE-A standard;
a sixth VRI from the Wi-Fi standard;
wherein the fourth VRI comprises the control-plane or user-plane protocol stack defined by the LTE standard;
wherein every UE communicates with its own VRI through PHY, MAC, RLC and PDCP layers, with a gateway through an IP layer and with a network through an application layer, wherein if all of the plurality of wireless protocols were received using prior art techniques, the different wireless standards are spectrum- incompatible and could not concurrently share the same spectrum;

wherein each link to a UE can utilize the full bandwidth of the spectrum concurrently with the other UEs, regardless of which wireless standards are used for each UE;
However, Shabtay discloses a radio access communication device that can maintain communication with more than one wireless communications system at the same time and may comprise any desired RAT including, for example, WiMAX, UWB, GSM, wUSB, Bluetooth, WLAN, 3GPP (UMTS, WCDMA, HSPA, HSUPA, HSDPA, HSPA+, LTE), 3GPP2 (CDMA2000, EVDO, EVDV), DVB and others. Note that the mechanism is not intended to be limited by the type or number of radio access communication devices (RACDs) in the MS (Shabtay [0059]-[0061]).
Furthermore, Karabinis teaches satellite/terrestrial wireless communication systems and methods using disparate channel separation codes wherein radio terminals communicate with space based component (SBC) or a satellite and ancillary terrestrial component (ATS) or a base station at the same time using common frequency band where stream to and from each device is separated by different codes (Karabinis [0036], [0041], figs. 1-5).
Therefore, taking the teachings of Forenza, Shabtay and Karabinis as a whole, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the current application to include protocol stacks to generate and transmit a plurality of transmission streams with different protocols where each stream is available to each user and allow communication to multiple users at the same time using same frequency band and different protocols, in order to provide streams of data based on the type of communication protocol expected.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 23, 2021